Title: To Benjamin Franklin from William Hodgson, 18 September 1781
From: Hodgson, William
To: Franklin, Benjamin


Dear sir/
London 18 Sept 1781
I did myself the pleasure to write you on the 4th Currt to which I refer— Yesterday the Commissioners of Sick & Hurt sent to desire to see me, I waited on them & they wished me to write you to discharge from his Parole Major Cowley of the 22d Regt taken by the Black princess & carried into Cherburg & now on Parole at Vellona [Valognes], they offered to discharge any Prisoner for him. I named Capt Manley who has been Prisoner at Plymo. for some considerable Time, they agreed that upon your releasing the major Capt Manley shoud be immediately set at Liberty. To this I presume you will have no Objection & so soon as you have given the necessary directions therein please to acquaint me that I may forward the order for Capt Manleys discharge—
The Board intimated to me that they shoud exchange 53 Men in the room of those taken in the Snake Cutter & released there being some Circumstances in that case different from the common releases upon receipts— I hope there may be some mode hit upon to make these sort of exchanges agreable to the Ideas of the Comrs. of S & H— there have been a great many prisoners released from Spain of whom it does not appear the Office here takes any Acc’t. I think this deserves inquiry. The Prisons here are now much crowded there being upwards of 700 in Confinement & the Commissioners told me they expected very soon near as many more it gives me much concern as Winter is coming on—at present I only allow them 6 d per Week, but that in Winter will be very hard upon them. I am with great respect Dr sir your Most obedt Servt
William Hodgson
 
Addressed: To / Dr. Franklin / Passy
Endorsed: answer’d.
